DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-11 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 1 including “wherein the metal oxide film is a single layer and comprises a first region and a second region aligned in a direction intersecting with a thickness direction of the metal oxide film, wherein the first region comprises In, Ga, and Zn, wherein the second region comprises In, Ga, and Zn, wherein the first region has a higher In concentration than the second region in an analysis of the metal oxide film by energy dispersive X-ray spectroscopy, and wherein the second region has a higher Ga concentration than the first region in an analysis of the metal oxide film by energy dispersive X-ray spectroscopy", the limitations base claims 2 and 3 including “wherein the metal oxide film is a single layer and comprises a first region and a second region aligned in a direction intersecting with a thickness direction of the metal oxide film, wherein the first region comprises In, Ga, and Zn, wherein the second region comprises In, Ga, and Zn, wherein an In ratio in the first region is higher than a Ga ratio and a Zn ratio in an analysis of the metal oxide film by energy dispersive X-ray spectroscopy, and wherein a Ga ratio in the second region is higher than an In ratio and a Zn ratio in an analysis of the metal oxide film by energy dispersive X-ray spectroscopy”. In particular, the prior art of record falls short with regards to teaching the metal oxide having two regions that are aligned in a direction intersecting with a thickness direction of the metal oxide film with the specific properties as claimed. 

In example:
(i) Liang (U.S. Patent Pub No. 2014/0264320) teaches a metal oxide film; and a gate electrode provided in a region overlapping with the metal oxide film, wherein the metal oxide film is a single layer and comprises a first region and a second region, wherein the first region comprises In, Ga, and Zn, wherein the second region comprises In, Ga, and Zn, but fails to teach all the specifics of the two regions as claimed, in particular wherein the first region and a second region aligned in a direction intersecting with a thickness direction of the metal oxide film and wherein the first region has a higher In concentration than the second region in an analysis of the metal oxide film by energy dispersive X-ray spectroscopy, and wherein the second region has a higher Ga concentration than the first region in an analysis of the metal oxide film by energy dispersive X-ray spectroscopy.
(ii) Shimomura et al. (U.S. Patent Pub. No. 2015/0243738) teaches a metal oxide film; and a gate electrode provided in a region overlapping with the metal oxide film, wherein the metal oxide film is a single layer and comprises a first region and a second region, wherein the first region comprises In, Ga, and Zn, wherein the second region comprises In, Ga, and Zn, but fails to teach all the specifics of the two regions as claimed, in particular wherein the first region and a second region aligned in a direction intersecting with a thickness direction of the metal oxide film and wherein the first region has a higher In concentration than the second region in an analysis of the metal oxide film by energy dispersive X-ray spectroscopy, and wherein the second region has a higher Ga concentration than the first region in an analysis of the metal oxide film by energy dispersive X-ray spectroscopy, but fails to specifically teach “…”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        July 12, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894